Title: To Benjamin Franklin from Thomas-François Dalibard, 8 January 1777
From: Dalibard, Thomas-François
To: Franklin, Benjamin


ce Mercredi matin 8. Janv. 1777.
M. Dalibard a l’honneur de souhaiter le bonjour à Monsr. Le Docteur franklin et de lui adresser M. de Roussille qui desire avoir l’honneur de le voir et de s’entretenir avec lui pour quelques expéditions qu’il voudrait faire dans l’amérique septentrionale.M. Dalibard suplie Monsieur franklin de vouloir bien accorder à M. de Roussille quelques momens d’entretien, il lui en aura la plus sincere obligation.
 
Addressed: A Monsieur / Monsieur Le Docteur franklin / à L’hôtel de hambourg Rue Jacob / fbg. St. Germain
